DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/816,750 filed on 03/12/2020 is presented for examination. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0329003) in view of Verbrugge et al. (US 6,359,419). 
With respect to claims 1, 8 and 9, Li et al. (hereinafter, Li) discloses a battery management apparatus for vehicle (Figs. 1, 2, 4-9), comprising: a battery for supplying current to a plurality of electric loads mounted on the vehicle (Para. # 0017); an alternator for supplying current to the battery and the plurality of electric loads (Fig. 1, 104/108; Para. # 0042; the engine and motor uses alternator to recharge vehicle battery); a battery detection unit for detecting the state information of the battery (Para. # 0046); a battery controller generating an initial state of charge by using initial state information of the battery at startup, generating an internal resistance of the battery using a voltage value and a current value of the battery (Fig. 2, 208: battery module; Para. # 0047), (Para. # 0047: detect SOC information; Para. # 0051 and 0047),

    PNG
    media_image1.png
    631
    838
    media_image1.png
    Greyscale

a battery charging efficiency, and the initial state of charge when the startup is off (Para. # 0051: based on start time such as scheduled operation of the vehicle), 

    PNG
    media_image2.png
    605
    851
    media_image2.png
    Greyscale

generating a second state of charge by using the off state information of the battery when the off time after the start-off is greater than or equal to the reference time, and resetting (Para. # 0069/0071, 0081); and a vehicle controller for receiving the battery charging efficiency from the battery controller, and controlling the alternator based on the battery charging efficiency to charge the battery(Para. # 0069, 0071/0076) 
LI, however, does not expressly disclose an alternator for supplying current to the battery and the plurality of electric loads 
Verbrugge discloses, on the other hand, an alternator for supplying current to the battery and the plurality of electric loads (see Col. 2, lines 55-60: an ICE and MoGen , motor generator provides  charge the battery pack as alternator, but more adding additional features of replacing starter motor). 
LI and Verbrugge are analogous art because they are from the same field of endeavor namely Vehicle operation to manage battery capacity and method for determining a battery’s state of charge. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added and modified the engine Li with the combined capability of Mogen (motor and engine unit) for effective and controlled supply of charging current to the rechargeable battery’s vehicle to have effective power use and reduces battery depletion effect due to reduced current when battery capacity is low enhancing the degradation process in view of the teachings of Verbrugge. It also controls to reduce an excess heating from reaching the battery due to overcharge current as the vehicle charger system, including Mogen/alternator.
With respect to claims 2, 3 and 10, the combined references of Li and Verbrugge discloses the battery management apparatus for vehicle, wherein: Li further discloses the (Para. # 0080: use data to determine storage time periods, charging start time or charging time periods). 
With respect to claim 4, the combined references of Li and Verbrugge discloses the battery management apparatus for vehicle, wherein: Li further discloses wherein: the battery controller checks a voltage value of the battery included in the off state information when the off time after the start-off is greater than or equal to a set time and generates the second charged state based on the voltage value (see Para. # 0047). 
With respect to claims 5, 12 and 15, the combined references of Li and Verbrugge discloses the battery management apparatus for vehicle, wherein: Li further discloses wherein: the battery controller resets the battery charging efficiency if a difference value between the first state of charge and the second state of charge is equal to or greater than a set value (Para. # 0051: start battery charging as a reset on predetermined current value). 
With respect to claims 6 and 13, the combined references of Li and Verbrugge discloses the battery management apparatus for vehicle, wherein: Verbrugge further discloses wherein: the battery controller generates battery replacement notification information when the internal resistance is greater than or equal to a reference value compared to an initial internal resistance or the battery charging efficiency is less than or equal to a set efficiency (col. 4, lines 25-40: the controller (EMC) measures current, voltage and resistance based state of charge or SOC, in order to get an accurate predetermined value that supports the set efficiency) . 
With respect to claims 7 and 14, the combined references of Li and Verbrugge discloses the battery management apparatus for vehicle, wherein: Verbrugge further discloses further comprising: an output unit for outputting the battery replacement notification information (Col. 7, lines 40-46). 
With respect to claim 11, the combined references of Li and Verbrugge discloses the battery management, wherein: generating the first state of charge is performed by: SoC 1 = SoC i + .alpha. .times. Ah cha - Ah dis B ##EQU00004## where SoC.sub.1 is the first state of charge, SoC.sub.i is the initial state of charge, a is the battery charging efficiency, Ah.sub.cha is a charge current integrated value, Ah.sub.dis is a discharge current integrated value, and B is battery capacity (Fig. 3-4; Col. 7, lines 15-45).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859